Title: To James Madison from Sylvanus Bourne, 10 March 1808
From: Bourne, Sylvanus
To: Madison, James



Sir,
Amsterdam Consulate March 10 1807

Capt: Nathl. Harvey of the Ship Eliza of Baltimore Joseph Street & others owners died here on the 7 Novr. last & not having prior to his decease appointed any one to take charge of his effects I esteemed it to be my duty to attend thereto agreeably to the Law of the UStates in such cases.  I herewith transmit my accounts with said Estate that you may take Steps as the Law provides for ascertaining to whom the property left of right belongs & to those who exhibit your Certificate to that effect I stand ready to pay the Balance due & to deliver the effects I have on hand agreeably to the Schedule on the back of the A/ c.  I have the honor to be With great respect Yr Ob Serv

S Bourne

